Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on March 3, 2022.
Claims 1-2, 4-6, 8-13 are pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2022 has been entered.
 
Response to Arguments/Remarks
Claim Rejections - 35 USC § 112
Claims 2-3 and 12 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim subject matter.  The amendments to the claims have addressed the rejections.  Accordingly, the rejections have been withdrawn. 

Claim Rejections - 35 USC § 103
Claims 1-5, 8-10, 12-13 were rejected under 35 U.S.C. 103 as being unpatentable over Voshi et al. US Patent Publication No. 2014/0369208 in view of McElhinney US Patent Publication No. 2016/0155098.  
Applicant’s amendments to claims 1, 12, and 13 have overcome the rejection.  Accordingly, the prior rejection has been withdrawn.
Applicant argued that Voshi and McElhinney does not appear to teach diagnostic data for devices upstream of the second CPE device.  The examiner respectfully disagrees as Voshi discloses measuring properties of connection between CPE devices and an upstream component or device (para. [0026]) and determining that an issue exists at an upstream component (para. [0035]).  

Claim Objections
Claims 5-6, 8-9 are objected to because of the following:  
Regarding claim 5, the limitation “wherein the indication that the CPE device is determined not to be defective” should be amended to “wherein the indication that the second CPE device is determined not to be defective” in order to provide clear antecedent basis for terms.  Claim 1, which claim 5 depends from, recites, “receiving an indication that the second CPE device is determined to be defective.”
Claims 6, 8-9 are objected based on their dependency to claim 5.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-6, 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites, “the health score is determined using a machine learning system” followed by “updating a machine learning engine used to determine the health score.”  Since the machine learning system determined the health score, it is not clear whether the “machine learning engine” used to determine the health score is referring to the system or to an engine separate from the system.  The specification, on paragraph [0029], discloses “the health score, in some examples, is determined using a machine learning system” and “the machine learning system is updated with a training example comprising the diagnostic data and the indication.”  Therefore, “a machine learning engine” should be amended to “the machine learning system.”  Claims 12-13 are rejected for the same reason as claim 1.
Regarding claim 12, it is not clear which CPE device is referring to in, “receiving an indication that the CPE device is not defective and “the indication that the CPE device is not defective.”  Claim 12 comprises “a first customer premises equipment (CPE) device” and “a second CPE device.”
Regarding claim 13, it is not clear which CPE device is referring to in, “receiving an indication that the CPE device is not defective and “the indication that the CPE device is not defective.”  Claim 13 comprises “a first customer premises equipment (CPE) device” and “a second CPE device.”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
An apparatus claim may be defined by structure or function. (see MPEP 2114 and 217305(g))  Claim 2 defines the location of the first CPE device and the second CPE device, “wherein the first CPE device is located within the same household as the second CPE device.”  Claim 2’s recitation, defining the location of the first CPE device and second CPE device, does not further limit the electronic device of claim 1 by function or structure.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-5, 8, 10, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Voshi et al. US Patent Publication No. 2014/0369208 (“Voshi”) in view of McElhinney US Patent Publication No. 2016/0155098 (“McElhinney”) and Maes et al. US Patent Publication No. 2019/0268214 (“Maes”).

Regarding claim 1, Voshi teaches an electronic device, comprising: 
one or more processors; and memory storing one or more programs configured to be executed by the one or more processors (para. [0046]), the one or more programs including instructions for: 
determining, based upon first information comprising current diagnostic data for a first customer premises equipment (CPE) device, a health for a second CPE device (para. [0022] collect data from an identified subset of CPE devices 115.  if the summary of the quality checks on the subset of CPE devices show substantially the same failure(s) as the quality check on the CPE device being installed repaired… identify the CPE device and neighboring CPE devices as candidates for plant maintenance.  para. [0032] quality check of service for the identified neighboring customer premise(s), connection properties can be measured), 
wherein the first and second CPE devices are both connected to a network corresponding to a particular service provider (para. [0019] used by a service operator to run service checks at one or more CPE devices 115.  para. [0020] identify one or more CPE devices 115 that share one or more network elements with the CPE device 115.  identify one or more subscriber location elements in common with a CPE device.  subscriber location elements associated with one or more CPE devices 115 can be stored by a service operator and made available); 
determining whether the second CPE device is defective (para. [0027] service quality check for a CPE device, measure connection properties at the CPE device.  para. [0034] cause of service issue exists at the first customer premise); and 
in response to determining that the second CPE device is defective, outputting second information indicating that the second CPE device is defective (para. [0034] message informing a user that a service issue exists at the first customer premise can be output to the user).  
Voshi discloses determining a health for a second CPE device but does not expressly teach determining a health score, the health score determined using a machine learning system.
Voshi discloses determining whether the second CPE device is defective but not based upon a comparison between the health score and a threshold.
Voshi does not teach receiving an indication that the second CPE device is determined not to be defective; and updating a machine learning engine used to determine the health score with a training example including the current diagnostic data and the indication that the second CPE device is not defective.
McElhinney teaches determining a health score for a device (para. [0011] health metric, referred to herein as a “health score.”  para. [0058] assets… any device configured to perform one or more operations.  para. [0122] analyze historical operating data for a group of one or more assets… model.  para. [0157] identified set of operating data into the model… convert this likelihood into the health metric), wherein the health score is determined using a machine learning system (para. [0012] model defined in the machine learning phase to determine the "health score"); and based upon a comparison between the health score and a threshold, determining whether the device is defective (para. [0172] health metric reaches a threshold value.  para. [0117] “health score” indicates whether a failure will occur).
Voshi and McElhinney come from a similar field of endeavor of managing devices including determining health of devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voshi by applying McElhinney’s disclosure of determining health score using a machine learning such that a health score for the CPE device of Voshi is determined using machine learning and the failure is determined based on comparison of the health score with a threshold.  One of ordinary skill in the art would have been motivated to do so because Voshi discloses collecting various data (see. para. [0027],[0032]), and McElhinney would have enabled input of a set of data to provide a single metric to determine failure of devices.  Furthermore, McElhinney’s use of machine learning would have enabled improvements to determining failures based on updated data.
Maes teaches receiving an indication that a device is determined not to be defective; and updating a machine learning engine with a training example including the current diagnostic data and the indication that the device is not defective (para. [0014] “issue,” problem, an error.  para. [0031] predict issue.  para. [0077] receive… feedback regarding whether or not actual issue predictions… (machine learning automated engine 214 predicted an issue based on the monitoring and configuration data and the prediction was wrong).  para. [0078] feedback…used by the machine learning automated engine 214 to continually improve (at 326) the predictions).  Maes comes from a similar field of endeavor of management of devices including determining health of devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voshi and McElhinney with Maes’ disclosure of providing feedback to update the machine learning system in response to an incorrect determination, i.e. device is not defective, such that feedback is provided to update the machine learning system of McElhinney that determines the health score.  One of ordinary skill in the art would have been motivated to do so because McElhinney describes refining the model, and Maes would have provided a benefit of continually improving the machine learning model (para. [0079] continually improve the machine learning automated engine).

Regarding claim 12, Voshi teaches a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device (para. [0047]), the one or more programs including instructions for: 
determining, based upon first information comprising current diagnostic data for a first customer premises equipment (CPE) device, a health for a second CPE device (para. [0022] collect data from an identified subset of CPE devices 115.  if the summary of the quality checks on the subset of CPE devices show substantially the same failure(s) as the quality check on the CPE device being installed repaired… identify the CPE device and neighboring CPE devices as candidates for plant maintenance.  para. [0032] quality check of service for the identified neighboring customer premise(s), connection properties can be measured), wherein the first and second CPE devices are both connected to a network corresponding to a particular service provider (para. [0019] used by a service operator to run service checks at one or more CPE devices 115.  para. [0020] identify one or more CPE devices 115 that share one or more network elements with the CPE device 115.  identify one or more subscriber location elements in common with a CPE device.  subscriber location elements associated with one or more CPE devices 115 can be stored by a service operator and made available); 
determining whether the second CPE device is defective (para. [0027] service quality check for a CPE device, measure connection properties at the CPE device.  para. [0034] cause of service issue exists at the first customer premise); and 
in response to determining that the second CPE device is defective, outputting second information indicating that the second CPE device is defective (para. [0034] message informing a user that a service issue exists at the first customer premise can be output to the user).
Voshi discloses determining a health for a second CPE device but does not expressly teach determining a health score, the health score is determined using a machine learning system.
Voshi discloses determining whether the second CPE device is defective but not based upon a comparison between the health score and a threshold.
Voshi does not teach receiving an indication that the CPE device is not defective; and updating a machine learning engine used to determine the health score with a training example including the current diagnostic data and the indication that the CPE device is not defective.
McElhinney teaches determining a health score for a device (para. [0011] health metric, referred to herein as a “health score.”  para. [0058] assets… any device configured to perform one or more operations.  para. [0122] analyze historical operating data for a group of one or more assets… model.  para. [0157] identified set of operating data into the model… convert this likelihood into the health metric), wherein the health score is determined using a machine learning system (para. [0012] model defined in the machine learning phase to determine the "health score"); and based upon a comparison between the health score and a threshold, determining whether the device is defective (para. [0172] health metric reaches a threshold value.  para. [0117] “health score”… indicates whether a failure will occur).
Voshi and McElhinney come from a similar field of endeavor of managing devices including determining health of devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voshi by applying McElhinney’s disclosure of determining health score using a machine learning such that a health score for the CPE device of Voshi is determined using machine learning and the failure is determined based on comparison of the health score with a threshold.  One of ordinary skill in the art would have been motivated to do so because Voshi discloses collecting various data (see. para. [0027],[0032]), and McElhinney would have enabled input of a set of data to provide a single metric to determine failure of devices.  Furthermore, McElhinney’s use of machine learning would have enabled improvements to determining failures based on updated data.
Maes teaches receiving an indication that a device is not defective; and updating a machine learning engine with a training example including the current diagnostic data and the indication that the device is not defective (para. [0031] predict issue.  para. [0077] machine learning automated engine 214 predicted an issue based on the monitoring and configuration data and the prediction was wrong.  para. [0078] feedback…used by the machine learning automated engine 214 to continually improve (at 326) the predictions).  Maes comes from a similar field of endeavor of management of devices including determining health of devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voshi and McElhinney with Maes’ disclosure of providing feedback to update the machine learning system in response to an incorrect determination, i.e. device is not defective, such that feedback is provided to update the machine learning system of McElhinney that determines the health score.  One of ordinary skill in the art would have been motivated to do so because McElhinney describes refining the model, and Maes would have provided a benefit of continually improving the machine learning model (para. [0079] continually improve the machine learning automated engine).

Regarding claim 13, Voshi teaches a method, comprising: 
determining, based upon first information comprising current diagnostic data for a first customer premises equipment (CPE) device, a health for a second CPE device (para. [0022] collect data from an identified subset of CPE devices 115.  if the summary of the quality checks on the subset of CPE devices show substantially the same failure(s) as the quality check on the CPE device being installed repaired… identify the CPE device and neighboring CPE devices as candidates for plant maintenance.  para. [0032] quality check of service for the identified neighboring customer premise(s), connection properties can be measured), wherein the first and second CPE devices are both connected to a network corresponding to a particular service provider (para. [0019] used by a service operator to run service checks at one or more CPE devices 115.  para. [0020] identify one or more CPE devices 115 that share one or more network elements with the CPE device 115.  identify one or more subscriber location elements in common with a CPE device.  subscriber location elements associated with one or more CPE devices 115 can be stored by a service operator and made available); 
determining whether the second CPE device is defective (para. [0027] service quality check for a CPE device, measure connection properties at the CPE device.  para. [0034] cause of service issue exists at the first customer premise); and 
in response to determining that the second CPE device is defective, outputting second information indicating that the second CPE device is defective (para. [0034] message informing a user that a service issue exists at the first customer premise can be output to the user).
Voshi discloses determining a health for a second CPE device but does not expressly teach determining a health score, the health score is determined using a machine learning system.
Voshi discloses determining whether the second CPE device is defective but not based upon a comparison between the health score and a threshold.
Voshi does not teach receiving an indication that the CPE device is not defective; and updating a machine learning engine used to determine the health score with a training example including the current diagnostic data and the indication that the CPE device is not defective.
McElhinney teaches determining a health score for a device (para. [0011] health metric, referred to herein as a “health score.”  para. [0058] assets… any device configured to perform one or more operations.  para. [0122] analyze historical operating data for a group of one or more assets… model.  para. [0157] identified set of operating data into the model… convert this likelihood into the health metric), wherein the health score is determined using a machine learning system (para. [0012] model defined in the machine learning phase to determine the "health score"); and based upon a comparison between the health score and a threshold, determining whether the device is defective (para. [0172] health metric reaches a threshold value.  para. [0117] “health score” indicates whether a failure will occur).
Voshi and McElhinney come from a similar field of endeavor of managing devices including determining health of devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voshi by applying McElhinney’s disclosure of determining health score using a machine learning such that a health score for the CPE device of Voshi is determined using machine learning and the failure is determined based on comparison of the health score with a threshold.  One of ordinary skill in the art would have been motivated to do so because Voshi discloses collecting various data (see. para. [0027],[0032]), and McElhinney would have enabled input of a set of data to provide a single metric to determine failure of devices.  Furthermore, McElhinney’s use of machine learning would have enabled improvements to determining failures based on updated data.
Maes teaches receiving an indication that a device is not defective; and updating a machine learning engine with a training example including the current diagnostic data and the indication that the device is not defective (para. [0031] predict issue.  para. [0077] machine learning automated engine 214 predicted an issue based on the monitoring and configuration data and the prediction was wrong.  para. [0078] feedback…used by the machine learning automated engine 214 to continually improve (at 326) the predictions).  Maes comes from a similar field of endeavor of management of devices including determining health of devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voshi and McElhinney with Maes’ disclosure of providing feedback to update the machine learning system in response to an incorrect determination, i.e. device is not defective, such that feedback is provided to update the machine learning system of McElhinney that determines the health score.  One of ordinary skill in the art would have been motivated to do so because McElhinney describes refining the model, and Maes would have provided a benefit of continually improving the machine learning model (para. [0079] continually improve the machine learning automated engine).

Regarding claim 2, Voshi in view of McElhinney and Maes teach the electronic device of claim 1, wherein the first CPE device is located within the same household as the second CPE device (Voshi: see fig. 1. see one or more CPE devices at customer premise.  para. [0013] receive the services at a customer premise through one or more (CPE) devices.  para. [0020] identify one or more other CPE devices 115 that share… para. [0021] customer premise 110 at which one or more CPE devices 115 are installed… identify a subset of CPE devices 115… para. [0022] the network monitoring service 145 can collect data from an identified subset of CPE devices 115).  

Regarding claim 4, Voshi in view of McElhinney and Maes teach the electronic device of claim 1, wherein the first information further comprises diagnostic data for one or more devices upstream of the second CPE device (Voshi: para. [0026] measure properties of a connection between one or more neighboring CPE devices and an upstream network, component, device or service.  para. [0035] determination that an issue exists at an upstream component).  

Regarding claim 5, Voshi in view of McElhinney and Maes teach the electronic device of claim 1, wherein the one or more programs include further instructions for: receiving diagnostic data for the second CPE device, the diagnostic data corresponding to a current state of the second CPE device wherein the indication that the CPE device is determined not to be defective is based on the received diagnostic data (Voshi: para. [0016] quality check of a service at the customer premise 110.  para. [0024] measure properties of a connection.  para. [0029] quality check of service at the first customer premise does not fail).  

Regarding claim 8, Voshi in view of McElhinney and Maes teach the electronic device of claim 5, wherein the diagnostic data for the second CPE device includes configuration information, performance information, a fault indication, a log file, or any combination thereof (Voshi: para. [0024] service quality check.  measure properties of a connection, compared to a predetermined threshold).  

Regarding claim 10, Voshi does not teach the electronic device of claim 1, wherein the machine learning system is trained using diagnostic data generated by the first CPE and one or more other CPE devices.  
	McElhinney teaches a machine learning system trained using diagnostic data generated by devices (para. [0122] analyze historical operating data for a group of one or more assets to identify past occurrences of a given failure from the set of failures.  para. [0123] receive updated operating data… continue to refine the predictive model).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voshi by implementing McElhinney’s disclosure of training the machine learning system using the diagnostic data generated by devices such that the machine learning system is trained using the diagnostic data of CPE devices including the first CPE device of Voshi.  One of ordinary skill in the art would have been motivated to do so in order to refine the model with updated data.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Voshi in view of McElhinney, Maes, and Lazar et al. US Patent Publication No. 2018/0359597 (“Lazar’).

Regarding claim 6, Voshi does not teach the electronic device of claim 5, wherein the diagnostic data for the second CPE device is received from and generated by the second a device.  
Lazar teaches diagnostic data received from and generated by the CPE device (para. [0034] querying the device directly.  determine when a device was restarted, the frequency of restarts, and when the device was last updated.  para. [0035] collects and analyzes CPE device activity, applications currently… used, power health.  para. [0029] log and configuration data from the CPE device. para. [0045] status report).  Voshi and Lazar come from a similar field of endeavor of managing devices including determining health of devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voshi with Lazar’s disclosure of receiving diagnostic data from a CPE device.  One of ordinary skill in the art would have been motivated to do so in order to have provided additional data that can be used to determine whether the CPE device is health or unhealthy.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Voshi in view of McElhinney, Maes, Lazar et al. US Patent Publication No. 2018/0359597 (“Lazar’), and Jin US Patent Publication No. 2017/0310562 (“Jin”).

Regarding claim 11, Voshi in view of McElhinney teach the electronic device of claims 1, wherein the first information includes diagnostic data for the first CPE device at other times and the health of the network corresponding to the particular service provider.   As previously indicated, Voshi teaches diagnostic data for the CPE device, and health of the network corresponding to the particular service provider (para. [0024] measure properties of a connection).  McElhinney further teaches diagnostic data for a first device at other times (para. [0130] historical operating data for a group of one or more assets).  Voshi and McElhinney do not teach the first information includes technical specifications of the second CPE device and per-equalization parameters obtained by the second CPE device.
Lazar discloses receiving information that includes technical specifications of a CPE device (para. [0034] hardware and software characteristics… determine when a device was restarted, the frequency of restarts).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voshi and McElhinney with Lazar’s disclosure of receiving information that includes technical specifications of the CPE device.  One of ordinary skill in the art would have been motivated to do so in order to have provided additional data that can be used to determine whether the CPE device is health or unhealthy.
Jin teaches receiving information includes per-equalization parameters obtained by a CPE device
 (para. [0037] spectrum information (pre-equalization coefficients) from terminal devices.  uses this information to collect and correlate network geodesign and topology data, customer service data, and operating data.  para. [0063] various data 76… cable modem data (e.g., pre-equalization coefficients)… obtained from cable network 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voshi with Jin’s disclosure of receiving information that includes per-equalization parameters of the CPE device.  One of ordinary skill in the art would have been motivated to do so because Jin similar discloses obtaining data to identify faults and would have provided additional data that can be used to determine the state of devices (para. [0065] provides results of failure scenarios analysis…, facilitate varying analysis metrics and algorithms for fault signature identification).

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Examiner’s Note

The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	a) Patnam et al. US Patent Publication No. 2015/0269585 (para. [0015] number of times any customer has returned the device, higher the cycle number of the returned device, the more likely the returned device is to have a defect)

Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445